               Case 3:14-cr-00175-WHA Document 983 Filed 01/25/19 Page 1 of 10



 1   Rachael E. Koss (SBN 252016)
     ADAMS BROADWELL JOSEPH & CARDOZO
 2   601 Gateway Boulevard, Suite 1000
     South San Francisco, CA 94080
 3
     Tel: (650) 589-1660
 4   Email: rkoss@adamsbroadwell.com
     Attorneys for Amicus Curiae International Brotherhood of
 5   Electrical Workers Local Union 1245
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  NORTHERN DISTRICT OF CALIFORNIA
 8
                                      SAN FRANCISCO DIVISION
 9

10                                                   )
     UNITED STATES OF AMERICA,                       )   No. CR 14-0175 WHA
11                                                   )
                     Plaintiff,                      )
12                                                   )   AMICUS CURIAE BRIEF OF
              vs.                                    )   INTERNATIONAL BROTHERHOOD OF
13                                                   )   ELECTRICAL WORKERS LOCAL
     PACIFIC GAS AND ELECTRIC                        )   UNION 1245 IN SUPPORT OF PACIFIC
14   COMPANY,                                        )   GAS AND ELECTRIC COMPANY’S
                                                     )   RESPONSE TO ORDER TO SHOW
15                   Defendant.                      )   CAUSE
                                                     )
16                                                   )   Date: January 30, 2019
                                                     )   Time: 9:00 A.M.
17                                                   )   Court: 12
                                                     )   Judge: Honorable William Alsup
18                                                   )
                                                     )
19                                                   )
                                                     )
20                                                   )
21

22

23

24

25

26

27

28
     Amicus Curiae Brief of International Brotherhood of Electrical Workers Local Union 1245 (No. CR 14-
     0175 WHA)
     1011-1436acp
               Case 3:14-cr-00175-WHA Document 983 Filed 01/25/19 Page 2 of 10



 1                                        TABLE OF CONTENTS

 2   Corporate Disclosure Statement…………………………………………………………………..1

 3   Consent to File…………………………………………………………………………………….1

 4   I.       STATEMENT OF INTEREST………………………………………………………........2

 5   II.      ARGUMENT……………………………………………………………………………...3

 6            A. The Court’s Proposed New Conditions of PG&E’s Probation are Not
                 Logistically or Economically Feasible………………………………………………...3
 7
     III.     CONCLUSION……………………………………………………………………………5
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   Amicus Curiae Brief of International Brotherhood of Electrical Workers Local Union 1245 (No. CR 14-
     0175 WHA)
                                                       i

     1011-1436acp
               Case 3:14-cr-00175-WHA Document 983 Filed 01/25/19 Page 3 of 10



 1                                      TABLE OF AUTHORITIES

 2   CARE v. DARuvter Bros. Dairy
           54 F.Supp.2d 974 (E.D. Wash. 1999)..……………………………………………...….....2
 3
     High Sierra Hikers Ass’n v. U.S. Dept. of Interior
 4          2012 WL 1933744………………………………………………………………………...2
 5   MillerWohl Co. v. Comm’r of Labor & Indus.
            694 F.2d 203 (9th Cir. 1982)………………………………………………………………2
 6
     RULES
 7
     Federal Rule of Appellate Procedure
 8          Rule 29…………………………………………………………………………………….2
 9          Rule 29(a)……………………………………………………………………………….…1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   Amicus Curiae Brief of International Brotherhood of Electrical Workers Local Union 1245 (No. CR 14-
     0175 WHA)
                                                      ii

     1011-1436acp
               Case 3:14-cr-00175-WHA Document 983 Filed 01/25/19 Page 4 of 10



 1                                      Corporate Disclosure Statement

 2            International Brotherhood of Electrical Workers Local Union 1245 is not a

 3   corporation. Local 1245 is a labor organization affiliated with American Federation of Labor -

 4   Congress of Industrial Organizations. Local 1245 represents approximately 20,000 workers in

 5   different capacities in the gas and electric utility industries from Bakersfield to Eureka, including
     the employees of PG&E, the employees of every publicly-owned utility in central and northern
 6
     California except for the City of Palo Alto, the electric employees of the Western Area Power
 7
     Administration and the United States Bureau of Reclamation, all construction linemen working
 8
     in Local 1245’s jurisdiction, and the line clearance tree trimmers in central and northern
 9
     California.
10
                                                   Consent to File
11
              Pursuant to the Federal Rule of Appellate Procedure Rule 29(a), Local 1245 submits this
12
     brief with the consent of all parties.1,2
13
     ///
14
     ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///

21   ///

22   ///

23   ///

24
     1 PG&E consented via email on January 20, 2019 and the Unites States of America consented via email
25   on January 22, 2019.
     2
       No counsel for a party in this case authored this brief in whole or in part. No party or counsel for a party
26   contributed money intended to fund the preparation and submission of this brief. No person other than the
     amicus curiae, its members, or its counsel contributed money intended to fund the preparation of
27
     submission of this brief.
28   Amicus Curiae Brief of International Brotherhood of Electrical Workers Local Union 1245 (No. CR 14-
     0175 WHA)
                                                           1

     1011-1436acp
               Case 3:14-cr-00175-WHA Document 983 Filed 01/25/19 Page 5 of 10



 1   I. STATEMENT OF INTEREST

 2            International Brotherhood of Electrical Workers Local Union 1245 is a labor organization

 3   affiliated with American Federation of Labor - Congress of Industrial Organizations. Local 1245

 4   represents approximately 20,000 gas and electric utility employees from Bakersfield to Eureka,

 5   including the employees of PG&E, every publicly-owned utility in central and northern

 6   California (except for the City of Palo Alto), the electric employees of the Western Area Power
     Administration and the United States Bureau of Reclamation, all construction linemen working
 7
     in Local 1245’s jurisdiction and the line clearance tree trimmers in central and northern
 8
     California. Decl. of T. Dalzell at ¶ 3.
 9
              Local 1245 members are responsible for building, maintaining and repairing PG&E’s
10
     electric distribution and transmission system and removing trees in proximity to PG&E’s
11
     distribution and transmission lines. Decl. of T. Dalzell at ¶ 5. Pursuant to Federal Rules of
12
     Appellate Procedure Rule 29,3 Local 1245 submits this brief and the supporting declaration of
13
     Tom Dalzell, Local 1245’s Business Manager, to provide Local 1245’s unique experience with
14
     and firsthand knowledge of PG&E’s electric system to aid the Court’s consideration of imposing
15
     its proposed new conditions on PG&E’s probation. Specifically, this brief and supporting
16   declaration show that while Local 1245 fully supports the Court’s goal of zero wildfires caused
17   by PG&E’s electric system and Local 1245 members would economically benefit from the
18   availability of more work-hours, the Court’s proposed conditions in the January 9, 2019 Order to
19   Show Cause Why PG&E’s Conditions of Probation Should Not be Modified (Order to Show
20   Cause) are not logistically or economically feasible and should not be required by the Court.
21   ///

22   ///

23   ///

24

25   3
       See High Sierra Hikers Ass’n v. U.S. Dept. of Interior 2012 WL 1933744 *2 fn. 1 (courts may allow
     amicus briefs “when a party has an interest that may be affected by the disposition of this case, is not
26   represented in the matter or has a unique perspective that can supplement the parties’ arguments”), citing
     CARE v. DARuvter Bros. Dairy (E.D.Wash. 1999) 54 F.Supp.2d 974, 975, citing MillerWohl Co. v.
27
     Comm’r of Labor & Indus. (9th Cir. 1982) 694 F.2d 203, 204.
28   Amicus Curiae Brief of International Brotherhood of Electrical Workers Local Union 1245 (No. CR 14-
     0175 WHA)
                                                          2

     1011-1436acp
               Case 3:14-cr-00175-WHA Document 983 Filed 01/25/19 Page 6 of 10



 1   II. ARGUMENT

 2            A. The Court’s Proposed New Conditions of PG&E’s Probation are Not
                 Logistically or Economically Feasible
 3
              The Order to Show Cause proposes to add several new conditions to PG&E’s probation,
 4
     including, prior to June 21, 2019, (1) re-inspecting all of PG&E’s electrical grid and removing or
 5
     trimming all trees and branches that could fall into or hit power lines, poles or equipment in
 6
     high-wind conditions, (2) identifying and fixing all conductors that could “swing together and
 7
     arc” in high-wind conditions, (3) identifying and fixing “damaged or weakened poles,
 8
     transformers, fuses and other connectors,” and (4) identifying and fixing “any other condition
 9
     anywhere in its grid similar to any condition that contributed to any previous wildfires.” Order to
10
     Show Case at 2. While the Court’s goal – reducing the number of wildfires caused by PG&E in
11
     the 2019 wildfire season – is a worthy one which we share fully, the Court’s proposed conditions
12   are “impractical to the point of impossible and costly to the point of impossible.” Decl. of T.
13   Dalzell at ¶ 14.
14            The Order to Show Cause proposes requiring PG&E to inspect and repair its entire
15   distribution and transmission system before June 21, 2019, the start of the 2019 wildfire season.
16   Order to Show Cause at 2. PG&E’s electric grid includes approximately 125,000 miles of power

17   lines, 2,300,000 distribution poles and 150,000 transmission towers and poles. Decl. of T.

18   Dalzell at ¶ 4. Inspecting (without even considering repairing) PG&E’s entire electric grid in five

19   months is impossible. Id.

20            There are nowhere near enough journeymen linemen (the highly skilled workers trained
     to inspect and repair the power lines, poles, towers and associated equipment) in the nation to
21
     inspect and repair PG&E’s whole system in five months. Id. at ¶ 6. PG&E has had to contract out
22
     line work and, even then, does not have enough linemen to do the work PG&E wants to do. Id.
23
     In late 2018, PG&E hired approximately 600 linemen from across the nation to inspect and
24
     repair a small portion of its system – about 50,000 transmission structures in high fire threat
25
     areas. Id. at ¶ 7. To attract and retain those 600 contractor linemen, PG&E had to pay them the
26
     equivalent of working 128 hours per week at the cost of about $15,000 per lineman per week. Id.
27

28   Amicus Curiae Brief of International Brotherhood of Electrical Workers Local Union 1245 (No. CR 14-
     0175 WHA)
                                                      3

     1011-1436acp
               Case 3:14-cr-00175-WHA Document 983 Filed 01/25/19 Page 7 of 10



 1   In short, inspecting and repairing a very small portion of PG&E’s system requires 600 linemen

 2   (all the linemen that PG&E could find in the entire nation) and $9 million per week. “To

 3   implement the grid inspection and repair measures in the Order to Show Cause in five months

 4   would require tens of thousands of linemen that don’t exist at a cost of billions of dollars that

 5   PG&E doesn’t have.” Id. at ¶ 8 (emphasis added). The inspection and repair measures in the
     timeframe contemplated in the Order to Show Cause are simply not feasible.
 6
              Similarly, it is unlikely that there are enough qualified line clearance tree trimmers to
 7
     perform the tree trimming work contemplated in the Order to Show Cause. Since November of
 8
     2018, PG&E has brought line clearance tree trimmers from all over the nation to double its
 9
     approximately 1,200 contractor line clearance tree trimmers. Id. at ¶ 11. This does not include
10
     employees who inspect lines to identify trees for trimming or removal or employees who audit
11
     the tree trimming work. Id.
12
              Local 1245 also notes that the standards outlined in the Order to Show Cause are
13
     subjective and not ordinary standards used in the business. The grid inspection and repair
14
     measures (i.e. identifying and fixing all conductors that could “swing together and arc” in high-
15   wind conditions, “damaged or weakened poles, transformers, fuses and other connectors” and
16   “any other condition anywhere in its grid similar to any condition that contributed to any
17   previous wildfires”) are “entirely subjective” and “not consistent with the California Public
18   Utilities Commission’s General Order 95 or any other standards that utility engineers and
19   linemen would understand or use.” Id. at ¶ 8. The tree trimming standard (i.e. removing or
20   trimming all trees and branches that could fall into or hit power lines, poles or equipment in

21   high-wind conditions) is also not “ordinary language used in the industry” and “would require

22   tens of millions of subjective decisions, branch by branch.” Id. at ¶ 12. “Rather, ordinary

23   language used in the industry would be requiring the utility to prune ‘all branches to create a 12

24   foot radial clearance zone at the time of prune,’” which is an objective standard that can be
     measured. Id.
25
              Local 1245 appreciates and shares the Court’s emphasis on safety and its desire to
26
     prevent all wildfires that may be caused by PG&E in the 2019 wildfire season. “Local 1245
27

28   Amicus Curiae Brief of International Brotherhood of Electrical Workers Local Union 1245 (No. CR 14-
     0175 WHA)
                                                        4

     1011-1436acp
               Case 3:14-cr-00175-WHA Document 983 Filed 01/25/19 Page 8 of 10



 1   embraces safety as a reality, not a theory.” Id. at ¶ 13. Local 1245 “members are hurt or killed in

 2   real time and in real places if they are not always vigilant.” Id. Local 1245’s “last fatality was a

 3   young apprentice lineman who was working on restoration of service after the Carr fire, which

 4   was started accidentally by a dual-axle travel trailer unrelated to PG&E.” Id. However, Local

 5   1245 recognizes that the Court’s goal of zero PG&E-caused wildfires is not practical. Although
     the consequences were catastrophic and horrible, “[t]he incidents that led to the 2017 and 2018
 6
     wildfires were minor failures that happen every day in every utility. An electric utility does not
 7
     operate in a laboratory and perfection is not possible.” Id. at ¶ 15. While Local 1245 “would
 8
     welcome the millions of work-hours that a program such as that envisioned in the Order to Show
 9
     Cause would bring,” “the program outlined in the Order to Show Cause is impractical to the
10
     point of impossible and costly to the point of impossible.” Id. at ¶ 14. Furthermore, the way to
11
     100 percent prevent utility-caused wildfires would be to underground all services but, that too, is
12
     impractical and unaffordable. Id. at ¶ 9.
13
     III. CONCLUSION
14
              The inspection, repair and tree trimming measures outlined in the Order to Show Cause
15
     are not practically or economically feasible. Moreover, it is impossible to prevent 100 percent of
16   utility-caused wildfires. Local 1245 urges the Court to refrain from imposing infeasible
17   inspection, repair and tree trimming measures on PG&E, and to leave utility-caused wildfire
18   prevention efforts to the agencies with expertise in the matter – the California Public Utilities
19   ///
20   ///
21   ///

22   ///

23   ///

24   ///

25   ///
     ///
26

27

28   Amicus Curiae Brief of International Brotherhood of Electrical Workers Local Union 1245 (No. CR 14-
     0175 WHA)
                                                       5

     1011-1436acp
               Case 3:14-cr-00175-WHA Document 983 Filed 01/25/19 Page 9 of 10



 1   Commission, the California Department of Forestry and Fire Protection, and the Occupational

 2   Safety and Health Administration. Id. at ¶ 16.

 3

 4   Date: January 25, 2019                        Respectfully submitted,

 5                                                         /s/
                                                   ____________________________________
 6                                                 Rachael E. Koss
                                                   ADAMS BROADWELL JOSEPH & CARDOZO
 7
                                                   601 Gateway Blvd., Suite 1000
 8                                                 South San Francisco, CA 94080
                                                   Tel: (650) 589-1660
 9                                                 Email: rkoss@adamsbroadwell.com
                                                   Attorneys for Amicus Curiae International
10                                                 Brotherhood of Electrical Workers Local Union
                                                   1245
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   Amicus Curiae Brief of International Brotherhood of Electrical Workers Local Union 1245 (No. CR 14-
     0175 WHA)
                                                      6

     1011-1436acp
              Case 3:14-cr-00175-WHA Document 983 Filed 01/25/19 Page 10 of 10



 1   Re:      United States of America v. Pacific Gas and Electric Company
              United States District Court, Northern District Case No. CR 14-0175 WHA
 2

 3                      PROOF OF SERVICE – ELECTRONIC TRANSMISSION

 4
              STATE OF CALIFORNIA/COUNTY OF San Mateo
 5
              I am a citizen of the United States and an employee in the County of San Mateo. I am
 6
     over the age of eighteen (18) years and not a party to the within action. My business address is
 7
     ADAMS BROADWELL JOSEPH & CARDOZO, 601 Gateway Blvd., Suite 1000, South San
 8
     Francisco, California 94080.
 9            On the date executed below, I electronically served the document(s) via USDC Northern
10   District ECF Website, described below, on the recipients designated on the Transaction Receipt
11   located on the USDC Northern District ECF website.
12   AMICUS CURIAE BRIEF OF INTERNATIONAL BROTHERHOOD OF ELECTRICAL
      WORKERS LOCAL UNION 1245 IN SUPPORT OF PACIFIC GAS AND ELECTRIC
13             COMPANY’S RESPONSE TO ORDER TO SHOW CAUSE
14
     On the following parties:
15
           PLEASE SEE SERVICE LIST PROVIDED BY USDC NORTHERN DISTRICT ECF
16                                     WEBSITE

17            I declare under penalty of perjury that the foregoing is true and correct and that this
18   document is executed on January 25, 2019, at South San Francisco, California.
19

20                                           /s/

21                                           ALISHA C. PEMBER

22

23

24

25

26

27

28
     Proof of Service
                                                        1

     1011-1436acp
